

116 HR 6758 IH: To establish requirements for funds appropriated to carry out the paycheck protection program, to require reporting on the use of such funds, and for other purposes.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6758IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish requirements for funds appropriated to carry out the paycheck protection program, to require reporting on the use of such funds, and for other purposes.1.Set aside for minority depository institutions and community development financial institutions under the Paycheck Protection Program and Health Care Enhancement ActWith respect to amounts appropriated under section 101(a) of division A of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) for the cost of guaranteed loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), $10,000,000,000 of such amounts not otherwise obligated or expended shall be set aside for loan guarantees made by minority depository institutions (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)) and community development financial institutions (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)).2.Set aside for certain lenders and reporting requirements for the paycheck protection program(a)Set aside for certain lenders(1)In generalOn the date on which all amounts appropriated by the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) under the heading Small Business Administration—Business Loans Program Account, CARES Act are expended, subparagraph (S) of section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)(S)) is amended to read as follows:(S)Set aside for certain lenderThe Administrator shall provide for the cost of guaranteed covered loans made under this paragraph—(i)a set aside of 20 percent of each amount appropriated pursuant to this to carry out this paragraph for loans made by community financial institutions (as defined in subparagraph (A)(xi) of such section), insured depository institutions (as defined in subparagraph (A)(i) of such section), and credit unions (as defined in subparagraph (A)(xii) of such section), with consolidated assets of less than $10,000,000,000;(ii)a set aside of 10 percent of each amount appropriated pursuant to this to carry out this paragraph for loans made by insured depository institutions (as defined in subparagraph (A)(i) of such section) and credit unions (as defined in subparagraph (A)(xii) of such section) with consolidated assets of not less than $10,000,000,000 and less than $50,000,000,000; and(iii)a set aside equal the greater of $10,000,000,000 or 5 percent of each amount appropriated pursuant to this to carry out this paragraph for loans made by minority depository institutions (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)) and community development financial institutions (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702))..(2)NotificationThe Administrator of the Small Business Administration shall notify the Law Revision Counsel of the House of Representatives of the date on which the amounts described under paragraph (1) are expended so that the Law Revision Counsel may execute the amendments made by paragraph (1).(b)ProcessingSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following new subparagraph:(T)Application processing(i)In generalThe Administrator and the Secretary of the Treasury shall, at least twice weekly, provide separate 8-hour period during which the Administrator and the Secretary shall process the following applications under this paragraph:(I)Applications compiled by lenders with consolidated assets of less than $1,000,000,000 that are authorized to make loans under this paragraph.(II)Applications compiled by lenders from eligible recipients that have 20 or fewer employees for a principal amount of a covered loan of less than $200,000.(ii)RequirementsThe Administrator and the Secretary shall, at least 72 hours in advance, provide notice of when an 8-hour period described in clause (i) will begin. Such 8-hour period may not be between 12 a.m. and 8 a.m..(c)Reports(1)In generalDuring the period beginning on the date of the enactment of an Act appropriating amounts under the heading Small Business Administration—Business Loans Program Account, CARES Act that is on or after the date of the enactment of this Act, and ending on the date on which such amounts are expended, the Administrator of the Small Business Administrator and the Secretary of the Treasury shall make publicly available—(A)on a daily basis, the amount of funds under such heading that have not been obligated or expended; and(B)on a weekly basis, the amount of funds under such heading made available to lenders, disaggregated by the type of lender (including minority depository institutions (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)) and community development financial institutions (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702))) and the total consolidated assets of each such lender.(2)Prior expendituresNot later than 7 days after the date of the enactment of this Act, the Administrator of the Small Business Administrator and the Secretary of the Treasury shall make publicly available a report on funds made available under the heading Small Business Administration—Business Loans Program Account, CARES Act to lenders, disaggregated by the type of lender (including minority depository institutions (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)) and community development financial institutions (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702))) and the total consolidated assets of each such lender.